 1                        UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:09-cr-00240-KJD-PAL-1
 4
                  Respondent-Plaintiff,            Findings of Fact and Order
 5
           V.
 6
     Brian Fierro,
 7
                  Petitioner-Defendant.
 8
 9
10                                  FINDINGS OF FACT

11         Based on the pending Stipulation of counsel, and good cause appearing

12   therefore, the Court finds that:

13         1.     Counsel for the Petitioner needs additional time to adequately
14   prepare the supplemental brief requested of the parties by the Court.
15         2.     Counsel for Petitioner needs additional time, pursuant to this
16   Court’s General Order 2019-06 (D. Nev. Sept. 27, 2019), to seek to amend
17   Petitioner’s pending 28 U.S.C. § 2255 motion relative to claims he may under
18   Rehaif v. United States, 139 S. Ct. 2191 (2019). Judicial efficiency would be
19   served by considering the supplemental brief in conjunction with any amended
20   petition that may be filed.
21         2.     The parties agree to the continuance of the supplemental briefing
22   deadlines set forth herein.
23         3.     This is the first stipulation to continue the supplemental briefing
24   deadlines.
25
26
                                               4
 1                                       ORDER

 2         It is therefore ordered that the Petitioner’s Supplemental Brief in Support
 3   of his § 2255 Motion is due by November 18, 2019, and the Government’s
 4   Supplemental Brief is due by December 18, 2019, with both Petitioner’s and the
 5   Government’s Supplemental Briefs squarely addressing under which prong
 6   Petitioner was convicted or sentenced under; and the Petitioner’s Reply is due
 7   within 14 days of the filing of the Government’s Supplemental Brief, and is to
 8   directly address the Government’s arguments.
 9
10                        22 2019.
           Dated: October ____,
11
12
13                                          UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
                                              5
